DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 07/21/2021.
2.	The claims 1, 8, and 15 have been amended; claims 6 and 13 have been canceled.
3.	Claims 1-21 are currently pending; claims 1-5, 7-12, and 14-21 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 12/07/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
6.	Claim Objections:
The amended claims 8 and 15 have overcome the claim objections, and the claim objections have been withdrawn.

7.	35 U.S.C. § 112:
The 35 U.S.C. § 112 rejections on claims 1, 8, and 15 have been withdrawn based on the amendments made on these claims as well as the applicant’s arguments.

8.	35 U.S.C. § 101:
The applicant contends that the claims are not directed to an abstract idea, and that the features in the claims represent a practical application.
The examiner respectfully disagrees. The claims involve a series of steps for determining requested information on a blockchain, determining that a requestor has permission to access identified information, providing temporary access to a decryption key to decrypt identified information by creating a temporary smart contract. This is grouped within the “certain methods of organizing human activity” and/or “mental processes” groupings of abstract ideas, according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The applicant pointed out that the smart contracts are often generated and accepted in advance (i.e., before the blockahin even begins) and the code is 

9.	35 U.S.C. § 103:
The primary reference, Bulleit (US 20180060496 A1), discloses receiving a request from a requestor for data stored on a blockchain; determining, via a smart contract running on a blockchain network of the blockchain, a blockchain peer that comprises data corresponding to the data requested by the requestor; creating, via the smart contract, an access token to provide access to the blockchain transaction recorded within the blockchain; and storing the access token on the blockchain peer. (see paragraph [0011]; paragraphs [0057]-[0064]; Fig. 6; paragraphs [0109]-[0111]; and paragraph [0125]). 
Giordano, the second reference, discloses storing encrypted data, and determining, via a  smart contract on a rights manager, dynamically invoking another smart contract of a specific blockchain peer (i.e., the owner of the encrypted data) which provides a decryption key to a requestor so that the requestor can access and decrypt the encrypted data from the blockchain peer after determining that the requestor has access permission (see Figs. 1-2; paragraph [0040]; paragraphs [0059]-[0060]; paragraph [0078]; Fig. 5; and paragraphs [0083]-[0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulleit, to incorporate with the teachings of Giordano, to store the encrypted data and to provide a decryption key by a smart contract to the requestor, so that the requestor can access and decrypt the requested encrypted information.
Furthermore, Panagos, the third reference, discloses dynamically creating, via executable code, a temporary ad hoc smart contract (i.e., a microcontract) to imply operation grant right that may be expired after a specified time period or a number of invocations (i.e., set it to 1) if the grant state of applicable rules of an access request is TRUE (see paragraphs [0037]-[0038]; paragraphs [0114]-[0121]; and paragraph [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulleit and Giordano, to incorporate with the teachings of Panagos, to automatically create a temporary smart contract to grant a requestor the access right after determining that the requestor has permission to access the encrypted data, so as to guarantee the requestor’s access right within the length of time granted by the resulting microcontract.
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section.

Claim Objections
10.	Claim 20 is objected to because of the following informalities:  
Claim 20 recites “wherein the method further comprise terminating the temporary smart contract after the requestor accesses the encrypted data on the blockchain.” The phrase, “the temporary smart contract,” should be “the temporary ad hoc smart contract.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-5, 7-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5, 7 and 21 are directed to a method, claims 8-12 and 14 are directed to an apparatus, and claims 15-20 are directed to a non-transitory computer readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite access control based on contracts. Specifically, the claims recite “receiving a request form a requestor for data; determining, via a smart contract … comprises encrypted data corresponding to the data requested by the requestor; determining that the requestor has permission to access the encrypted data based on access control rules; dynamically deploying, via the smart contract, a temporary ad hoc smart contract … with provides temporary access to a decryption key … to the requestor to enable the requestor to decrypt the encrypted data; and installing the temporary ad hoc smart contract on the blockchain peer,” which is grouped within the “certain methods of organizing human activity” and/or “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for authorizing a requestor to access transaction information based on the rules in the smart contracts. The step of determining whether  the user has permission to access the data could be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a processor, a computer readable storage medium, a blockchain network, a blockchain, and a blockchain peer, merely use a computer as a tool to perform an abstract idea. Specifically, the processor, the computer readable storage medium, the blockchain network, the blockchain, and the blockchain peer perform the steps or functions of receiving a request, determining requested encrypted data, and creating/installing a temporary smart contract to provide a decryption key. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer’s performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a processor, a computer readable storage medium, a blockchian network, a blockchain, and a blockchain peer to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of access control based on the contracts. As discussed above, taking the claim elements separately, the processor, the computer readable storage medium, the bockchian network, the blockchain, and the blockchain peer perform the steps or functions of receiving a request, determining requested encrypted data, and creating/installing a temporary smart contract to provide a decryption key. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of access control based on the contracts. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-5, 7, 9-12, 14, and 16-21 further describe the abstract idea of access control based on contracts. Claims 2, 9, and 16 disclose forwarding the decryption key to the requestor. Claims 3, 10, and 17 disclose storing the decryption key off the blockchain. Claims 4,11, and 18 disclose that the access rules are stored in the smart contract. Claims 5, 12, and 19 disclose that the data is encrypted based on the policy storing in the smart contract. Claims 7 and 14 disclose registering the request on the blockchain. Claim 20 discloses terminating the created temporary smart contract. Claim 21 discloses updating the access control rule. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



14.	Claims 1-2, 4, 8-9, 11, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit et al. (US 20180060496 A1) in view of Giordano et al. (US 20170300627 A1), and further in view of Panagos (US 20180182052 A1) and Bailey et al. (US 20180143995 A1).
Claims 1, 8, and 15:
Bulleit et al. discloses the following:
a.	receiving a request from a requestor for data stored on a blockchain. (See paragraph [0011], “[u]pon receiving an indication that a user [e.g., doctor, pharmacy, insurance company, researcher, etc.] or user application is authorized to access particular HIR, that user application may request HIR for which permissions have been granted, according to example embodiments of the disclosure. In other example embodiments, a user may attempt unprompted access, such as without knowing if he or she already has access to the particular HIR. In either case, the client system of the permissioned user, via an application operating thereon, can cooperate with other entities to arrange the issuance of an access token, using which, the HIR may be obtained”; paragraphs [0057]-[0061]; paragraph [0064], “[t]he registration of the CSI key and/or incorporation of the CSI key into the healthcare blockchain, such as by being hashed onto the blockchain may grant healthcare blockchain access rights to the user 102 for whom the CSI is established and/or registered”; Fig. 6; paragraphs [0109]-[0111], “the client system may request verification of permission associated with a CSI for a particular health information resource. The CSI, in this case, may be the CSI of the user 102 of the client device 104. The request for verification of permission may pertain to a particular healthcare data [e.g., EHR, PHI, etc.] and may be referenced in the request, such as by a unique identifier of the healthcare data resource.”)
b.	determining, via a smart contract running on a blockchain network of the blockchain, a blockchain peer, from among a plurality of blockchain peers of the blockchain, that comprises the data requested by the requestor. (See paragraph [0006], “[t]he patient or provider may designate who [e.g., individuals, entities, applications, etc.] may have permission to access his or her PHI and/or other health information resources [HIRs], and may further place conditional stipulations [e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.] by which a designee may access authorized PHI and/or other HIRs”; paragraphs [0010]-[0011]; paragraphs [0057]-[0064], “[i]n some cases, the resource system[s] 150, as described above, may also be nodes in the distributed ledger of the healthcare blockchain. In this way, some resource system[s] 150 may also function as blockchain system[s] 180 and some blockchain system[s] 180 may also function as resource 150 and/or other system[s]”; Fig. 6 and paragraphs [0109]-[0111], “[t]he request for verification of permission may pertain to a particular healthcare data [e.g., EHR, PHI, etc.] and may be referenced in the request, such as by a unique identifier of the healthcare data resource…. If the particular healthcare data has more than one permission pertaining to specific resource for the CSI to a specific application, then the most recent permission, and the smart contract[s] therein, may control access. If the CSI of the request is indeed authorized, then the execution of the smart contract may result in the issuance of an access token for the healthcare data and the CSI of the request. The access token may be of any suitable format, such as OAuth2 standards. At 606, the access token may be sent to the client device 104 by the blockchain system[s] 180, such as via the one or more network[s] 110.” These citations indicate that the resource system[s] with information associated with patients could be nodes on a blockchain.)
 c.	determining that the requestor has permission to access the data based on access control rules. (See paragraphs [0010]-[0011]; Fig. 6; and paragraphs [0110]-[0111], “[i]f the particular healthcare data has more than one permission pertaining to specific resource for the CSI to a specific application, then the most recent permission, and the smart contract[s] therein, may control access. If the CSI of the request is indeed authorized, then the execution of the smart contract may result in the issuance of an access token for the healthcare data and the CSI of the request. The access token may be of any suitable format, such as OAuth2 standards. At 606, the access token may be sent to the client device 104 by the blockchain system[s] 180, such as via the one or more network[s] 110.”)
d.	dynamically creating, via the smart contract, an access token which provides access to the data from the blockchain peer for the requestor; storing the access token on the blockchain peer. (See paragraph [0011], “[i]n example embodiments, the access token may be generated by smart contracts, as incorporated in the healthcare blockchain, and representing permissions granted for the particular HIR being requested. In example embodiments, the creation of the access token may be recorded within the healthcare blockchain, thus maintaining an immutable journal of all access token creation and issuance events”; paragraph [0057]; Fig. 6; and paragraphs [0110]-[0111], “[i]f the particular healthcare data has more than one permission pertaining to specific resource for the CSI to a specific application, then the most recent permission, and the smart contract[s] therein, may control access. If the CSI of the request is indeed authorized, then the execution of the smart contract may result in the issuance of an access token for the healthcare data and the CSI of the request. The access token may be of any suitable format, such as OAuth2 standards. At 606, the access token may be sent to the client device 104 by the blockchain system[s] 180, such as via the one or more network[s] 110”; and paragraph [0125].)
Bulleit et al. does not explicitly disclose the following:
encrypted data corresponding to the data;
dynamically creating, via the smart contract, a temporary ad hoc smart contract for only a subset of blockchain peers from among the plurality of blockchain peers which provides temporary access to a decryption key of the blockchain peer to the requestor to enable the requestor to decrypt the encrypted data from the blockchain peer; and 
installing the temporary ad hoc smart contract on the blockchain peer.
However, Giordano et al. discloses the following:
a.	the encrypted data corresponding to the data requested by the requestor. (See paragraph [0015]; paragraphs [0059]-[0060]; and Fig. 5.)
b.	determining, via a smart contract on a rights manager, another smart contract for only a subset of blockchain peers from the among the plurality of blockchain peers which provides access to a decryption key to the requestor to enable the requestor to decrypt the encrypted data associated with the owner of the encrypted data; that the another smart contract is stored on the blockchain peer. (See Figs. 1-2; paragraph [0040]; paragraphs [0059]-[0060]; paragraph [0078]; Fig. 5; and paragraphs [0083]-[0084].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulleit et al., to incorporate with the teachings of Giordano et al., to store encrypted data, and to provide a decryption key by a smart contract to the requestor, so that the requestor can access and decrypt the requested encrypted information.
The combination of Bulleit et al. and Giordano et al. discloses the claimed invention but does not explicitly disclose creating, via the smart contract, a temporary ad hoc smart contract which provides temporary access to the encrypted data; installing the temporary ad hoc smart contract on the blockchain peer.
Panagos discloses dynamically creating, via executable code, a temporary ad hoc smart contract which provides temporary access to the encrypted data (i.e., shareables); installing the temporary ad hoc smart contract on the blockchian peer. (See paragraphs [0037]-[0038], “[a] Microcontract may be a specific collection of mutual terms and conditions that govern the performance of Operations on Shareables as expressed in a set of Rules. Microcontracts may involve exchange of payment or other value exchange as a condition of fulfillment”; paragraphs [0114]-[0121], “[a] set of default Rules may be established to apply to any Shareable without specific rules established by the Owner of the Shareable. Shareables may thus be protected by a set of unalterable Rules…. In the event of multiple TRUE grant states for a given Request, a Weighting Algorithm may be used to determine the most applicable of the given Rules for the purposes of generating accurate Audit and triggering the creation of Microcontracts which may convey Payment Events”; and paragraphs [0130]-[0136], “[m]icrocontracts may be rendered into a smart contract enforcement system such as the blockchain-based Ethereum using a Turing complete scripting language, such as Solidity, to encode specific executable Rulesets. The creation of a smart contract enforces that the terms of the contract will be honored by the Owner to the Requestor because it ensures that the contracted Rules cannot be revoked by the Owner until their terms are met. Microcontracts rendered in this way may preserve a Ruleset and the implied Operation Grant rights until terms and conditions have been met such as expiration of specified time period, number of invocations, or payment status”; and paragraph [0148].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulleit et al. and Giordano et al., to incorporate with the teachings of Panagos, to dynamically/automatically create a temporary ad hoc smart contract to grant a requestor the access right after determining that the requestor has permission to access the encrypted data, and to store the created smart contract on the blockchain peer, so as to guarantee the requestor’s access right within the length of time granted by the resulting microcontract.
The combination of Bulleit et al., Giordano et al., and Panagos discloses the claimed invention but does not explicitly disclose that the temporary ad hock contract is created via a smart contract.
Bailey et al. discloses that creating one or more dynamic smart contracts via a smart contract. (See paragraph [0034] and paragraphs [0055]-[0057].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulleit et al., Giordano et al., and Panagos, to incorporate with the teachings of Bailey et al., and to dynamically create the temporary ad hoc smart contract via the smart contract, so as to adjust the price, terms, logic, and conditions of the smart contract based on the state-of-execution of other smart contracts.

Claims 2, 9 and 16:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Giordano et al. further discloses forwarding the decryption key to the requestor, responsive to determining the requestor has access permissions to access the encrypted data. (See Fig.1; paragraph [0015]; paragraph [0059]-[0060]; Fig 5; and paragraphs [0080]-[0084].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulleit et al., to incorporate with the teachings of Giordano et al., and to forward a decryption key for the requestor to decrypt the encrypted transaction information, so that the requestor can access and decrypt the requested  encrypted information.

Claims 4, 11, and 18:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Bulleit et al. further discloses wherein the access control rules are stored in the smart contract. (See paragraph [0008], “[t]hrough a user interface of the application, the user may be able to designate conditional permissions for a particular HIR, or collection of resources such as those typically contained in an existing EHR. These conditional permission[s] may be used to generate a permission grant that may be sent to a distributed ledger, or healthcare blockchain system, to invoke an executable smart contract within a healthcare blockchain. If the user is authorized to cause permissions to be written onto the blockchain's smart contracts, then the blockchain systems may incorporate [e.g., hash with prior blocks] a new block containing new and/or modified permissions, such as in the form of one or more smart contracts”; Fig. 5; and paragraphs [0099]-[0105].) 



Claim 20:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Bulleit et al. discloses that a blockchain stores the requested data. (See paragraph [0052] and paragraph [0057].)
Panagos discloses terminating the temporary smart contract after the requestor accesses the encrypted data. (See paragraphs [0037]-[0038], “[a] Microcontract may be a specific collection of mutual terms and conditions that govern the performance of Operations on Shareables as expressed in a set of Rules. Microcontracts may involve exchange of payment or other value exchange as a condition of fulfillment,” paragraphs [0114]-[0121]; and paragraph [0136], “[m]icrocontracts may be rendered into a smart contract enforcement system such as the blockchain-based Ethereum using a Turing complete scripting language, such as Solidity, to encode specific executable Rulesets. The creation of a smart contract enforces that the terms of the contract will be honored by the Owner to the Requestor because it ensures that the contracted Rules cannot be revoked by the Owner until their terms are met. Microcontracts rendered in this way may preserve a Ruleset and the implied Operation Grant rights until terms and conditions have been met such as expiration of specified time period, number of invocations, or payment status.” These citations indicate that the contract will be terminated after the requester accesses the blockchain transaction information if the number of invocations is set to 1. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulleit et al., to incorporate with the teachings of Panagos, and to terminate the temporary smart contract after the requestor accesses the encrypted data, so as to guarantee the requestor’s access right within the length of time granted by the resulting microcontract.

Claim 21:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Bulleit et al. further discloses updating the access control rules to add an access control rule to allow the requestor to access the data. (See paragraph [0059] and paragraphs [0101]-[0102].)

15.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit et al. (US 20180060496 A1) in view of Giordano et al. (US 20170300627 A1) and Panagos (US 20180182052 A1), and further in view of Bailey et al. (US 20180143995 A1) and Parsons et al. (US 20190188701 A1).
Claims 3, 10, and 17:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Bulleit et al. discloses that a blockchain stores the requested data. (See paragraph [0052] and paragraph [0057].)
Giordano et al. discloses a decrypted key. (See paragraphs [0059]-[0060]; Fig. 5; and paragraphs [0084].)
None of Bulleit et al., Giordano et al., Panagos, and Bailey et al. explicitly discloses that the decryption key is stored off the blockchain.
However, Parsons et al. discloses that the decryption key is stored off the blockchain. (See paragraph [0118], “[d]ecryption key data [e.g., the decryption key, the blockchain data node associated with the decryption key] may be stored at 637 [e.g., in the backing repository],” and paragraph [0174], “[i]n one implementation, the decryption key may be retrieved [e.g., based on the node identifier of the blockchain data node] from the backing repository. The blockchain data node data may be decrypted using the retrieved decryption key at 537.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulleit et al., Giordano et al., Pahagos, and Bailey et al., to incorporate with the teachings of Parsons et al., and to store the decryption key in a file server, so as to make the blockchain system more convenient.

16.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit et al. (US 20180060496 A1) in view of Giordano et al. (US 20170300627 A1) and Panagos (US 20180182052 A1), and further in view of Bailey et al. (US 20180143995 A1) and Kalita et al. (US 20190171848 A1).
Claims 5, 12, and 19:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Panagos discloses that the data is encrypted before being stored. (See paragraph [0134], “The Shareable content itself may be stored in an encrypted format to prevent unintended disclosures. Shareables may be cloned using different disposable private keys to allow for controlled views across multiple parties without the loss of the Owner's master private key.”)
None of Bulleit et al., Giordano et al., Panagos, and Bailey et al. discloses that the encryption is based on a policy stored in the smart contract.
However, Kalita et al. discloses that the encryption is based on a policy of the smart contract. (See paragraph [0050], “[f]or example, smart contract 114B may encrypt information intended to be consumed only by data requestor system 130 using the public key generated for the data requestor system 130.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulleit et al., Giordano et al., Pahagos, and Bailey et al., to incorporate with the teachings of Kalita et al., and to encrypt the transaction information based on the smart contract’s policy, so that the encrypted data can only be accessed by the related data requestor.

17. 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit et al. (US 20180060496 A1) in view of Giordano et al. (US 20170300627 A1)  and Panagos (US 20180182052 A1), and further in view of Bailey et al. (US 20180143995 A1)  and Silberman et al. (US 10484343 B1).
Claims 7 and 14:
Bulleit et al. in view of Giordano et al., Panagos, and Bailey et al. discloses the limitation shown above.
Bulleit et al. discloses that a blockchain stores the requested data. (See paragraph [0052] and paragraph [0057].)
None of Bulleit et al., Giordano et al., Panagos, and Bailey et al. discloses registering the request for data stored on a blolckchain.
Silberman et al. discloses registering the request from a requestor  on the blockchain. (See col 7 lines 31-61, “[i]n certain embodiments, requesting computing system 105 [or a hardware/or software component thereof] transmits request information ([e.g., in the form of a request message] and adds the request information in a blockchain [e.g., in blockchain 125(1) maintained by both requesting computing system 105 and audit computing systems 185(1)-(N)], thus sharing the request information with responding computing system 155.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bulleit et al., Giordano et al., Pahagos, and Bailey et al., to incorporate with the teachings of Silberman et al., and to register a requestor’s interest/request into the blockchian, so that the system can be configured with program instructions to perform blockchain-based distributed (and separate) logging.

Conclusion
18.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Shah (US 20170091397 A1) discloses a system that includes a blockchain- configured data bank accessible by each of the plurality of entities based on rules and preferences of the entities upon authorization by the blockchain-configured data bank.

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685